Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 03 March 2022 has been fully considered.

Applicant argues:
	Applicant amended his claims to add new limitations “a connecting apparatus coupled to the first opening of the first reservoir and coupled to a second opening of a second reservoir, the connecting to modify one or more thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum, the interacting comprising modifying the magnitude and/or direction of a momentum vector of a virtual object within the quantum vacuum within the limited lifetime of the virtual object” and argued that overcome the 101/112/103 rejections.

Examiner’s response:
	The Examiner disagrees because of the following reasons.
	1) By replace pumping apparatus with “a connecting apparatus”, the connecting apparatus is still the pump by treating the claimed subject matter in light of the specification.  Also, said “connecting apparatus” invokes 35 USC 112(f) and by treating the claim limitation from the support of the specification, only the pumping apparatus is the connecting apparatus as claimed.

	3) There is a new rejection based on 35 USC 112(a) for including new matter, the following limitation “the interacting comprising modifying the magnitude and/or direction of a momentum vector of a virtual object within the quantum vacuum within the limited lifetime of the virtual object” cannot be found in the specification as originally filed.  Please point out where that limitation can be found.
Applicant argues:
	Applicant respectfully submits that claims 1 and 19 recite a specific and substantial asserted utility (namely, modifying the one or more thermodynamic properties of the quantum vacuum in the first reservoir relative to the second reservoir). Further, Applicant respectfully submits that the claims recite the mechanism to achieve the specific and substantial asserted utility (namely, by modifying the magnitude and/or direction of a momentum vector of a virtual object within the quantum vacuum within the limited lifetime of the virtual object).

For at least the above reasons, Applicant respectfully submits that claims 1 and 19 properly recite the specific and substantial asserted utility and the mechanism to achieve it. Claim 2-18 depend from claim 1. Thus, for at least the same reasons, Applicant respectfully submits that claims 2-18 also comprise patentable utility. Applicant requests that the rejections of claims 1-19 under 35 U.S.C. §101 be withdrawn.
Examiner’s response:
	The Examiner disagrees. As noted above, that limitation is new matter, and that is still the pumping apparatus by treating in light of the specification.  Also, it’s 
Applicant argues:
Applicant is amending claim 1 to recite “a connecting apparatus coupled to the first opening of the first reservoir and coupled to a second opening of a second reservoir, the connecting apparatus configured to modify one or more thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum, the interacting comprising modifying the magnitude and/or direction of a momentum vector of a virtual object within the quantum vacuum within the limited lifetime of the virtual object” or claim 19 to similarly recite “providing a connecting apparatus coupled to the first opening of the first reservoir and coupled to a second opening of a second reservoir, the connecting apparatus being configured to modify one or more thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum, the interacting comprising modifying the magnitude and/or direction of a momentum vector of a virtual object within the quantum vacuum within the limited lifetime of the virtual object”. Neither Venkataraman nor Keyser teaches either of these limitations.

Further, Applicant respectfully submits that Keyser is not relevant and is non-analogous art. Keyser is related to calorimeters for precise measurements of the heat generated by a battery pack test sample during charge and discharge cycles. Keyser is unrelated to the modification of thermodynamic properties of a quantum vacuum through modifications of the magnitude and/or direction of a momentum vector of a virtual object within with the quantum vacuum within the limited lifetime of the virtual object. Thus, one skilled in the art would not consider its teachings. However, even if one skilled in the art were to consider its teachings, it does not describe the elements missing from Venkataraman.
Examiner’s response:
	The Examiner disagrees.  As noted above, that limitation is new matter, and that is still the pumping apparatus by treating in light of the specification.  Also, Keyser is used to disclose the insulation of a vacuum chamber.  Venkatraman discloses the pump between two reservoirs.  Note 103 rejections should not be attacked individually but must consider the rejection as a whole.

35 USC 112(a) rejection (new matter)
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The newly added limitation “the interacting comprising modifying the magnitude and/or direction of a momentum vector of a virtual object within the quantum vacuum within the limited lifetime of the virtual object” cannot be found in the specification as originally filed.  Please point out where that limitation can be found.
35 USC 112(f) is invoked
 Claim limitation “connecting apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no structure other than the pumping apparatus in between the reservoirs. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





35 USC 101 rejections

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The connecting apparatus is treated as the pumping apparatus because 35 USC 112(f) is invoked as noted above.  
	The quantum vacuum is the lowest energy state of a field in a certain region of space. This definition implies that no particles can be present in the vacuum state. From encyclopedia, in quantum field theory, the quantum vacuum state (also called the quantum vacuum or vacuum state) is the quantum state with the lowest possible energy. Generally, it contains no physical particles. Zero-point field is sometimes used as a synonym for the vacuum state of an individual quantized field.  Thus, basically, there are no particles inside the quantum vacuum chambers.  Thus, it’s unclear how a pump can transfer anything from one chamber to another, let alone changing the thermodynamic properties of nothing.  Therefore, it’s impossible to transfer anything from quantum vacuum chambers, and the system is clearly inoperative and lacks utility.  Regarding the added “virtual particles”, from the website: https://profmattstrassler.com/articles-and-posts/particle-physics-basics/virtual-particles-what-are-they/, “The best way to approach this concept, I believe, is to forget you ever saw the word “particle” in the term. A virtual particle is not a particle at all. It refers precisely to a disturbance in a field that is not a particle. A particle is a nice, regular ripple in a field, one that can travel smoothly and effortlessly through space, like a clear tone of a bell moving through the air.  A “virtual particle”, generally, is a disturbance in a field that will never be found on its own, but instead is something that is caused by the presence of other particles, often of other fields.”.  If “virtual particle” is not a particle, and its existence is uncertain based on the paragraphs above, then how can Applicant’s invention pump the virtual particles as claimed?  There must be a particle first because the pump can pump that particle.  
	Virtual objects are purely representation of a real object. For example, image on the mirror, video, camera lens etc. Those virtual objects can be formed only if there are real image first.  In the quantum vacuum, there are no real particles, so it’s unclear how the virtual particles are formed?  Even if there are virtual particles, based on the theories above, the existence of those particles is not guaranteed.  Furthermore, the virtual objects are not real; for example, nobody can move a person on a video or mirror because those do not exist. Thus, the system clearly lacks utility.  Also, it’s impossible for interacting with the virtual object within the quantum vacuum because there is nothing inside the quantum vacuum.


35 USC 112(a) rejections (Utility)
Claims 1-19 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2015/0049491 (Venkataraman) in view of U.S. 2014/0003460 (Keyser).  
The connecting apparatus is treated as the pumping apparatus because 35 USC 112(f) is invoked as noted above.  
	Regarding independent claims 1, 19, Venkataraman discloses an apparatus for modifying thermodynamic properties of a quantum vacuum (quantum dots), the apparatus comprising comprises: a reservoir (10, figure 4) having a first opening: a pumping apparatus 90 located between the first opening of the first reservoir 10 and a second opening of a second reservoir (heat exchanger 100 or dispensing head connected to line 130), and wherein the pumping apparatus 90 (connecting apparatus) being configured to modify thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum.  Venkataraman does not disclose a first reservoir enclosed by an insulating bulk material.   Keyser is relied upon to disclose quantum vacuum chamber (boxes 102, 104, 103) having quantum dots, said chamber/reservoir being insulated by insulation 123 (figures 2, 6, paragraph 75). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide insulation for the quantum vacuum reservoir in Venkataraman as taught by Keyser for the purpose of preventing heat loss. If there are any particles, objects or existence of “virtual particles” as claimed, the pump of Venkatraman can inherently pump those particles/objects as claimed.  Regarding the added “virtual particles”, if “virtual particles” exist, then it can be pumped or pressurized.  The pump in Venkatraman has the same functions as the pump of the claimed invention.  If the pump of the claimed invention can pump the “virtual particles”, then the pump Venkatraman surely can pump the same thing.  As for the new limitation ““the interacting comprising modifying the magnitude and/or direction of a momentum vector of a virtual object within the quantum vacuum within the limited lifetime of the virtual object”, note this is new matter.  Also, the combination of Venkataraman and Keyser clearly meets all claim subject matter and should be able to interact the virtual object in the same manner as claimed. 

Regarding claims 2-4, pump 90 would pump a bulk flow of the quantum vacuum through the opening of the chambers 10, 100.

Regarding claim 7, the pump would increase pressure of the media if there is any.
Regarding claim 18, note the recirculation line 110. 
Regarding claims 8-14, Venkataraman does not disclose the material with specific transmissivity, different types of pumps, reservoirs.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing material, pump, or reservoir in these claims involves only substitution of equivalents, or the result of “routine optimization”.  Since Venkataraman clearly discloses the quantum vacuum chambers with pump, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific material, pump, or reservoir as claimed in Venkataraman for the purpose of achieving equivalent power output based on the elected material, pump, and reservoirs.  


Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/18/2022